
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


GRAPHIC [g249954.jpg]


EXECUTIVE CASH INCENTIVE PLAN


PURPOSE

        Guaranty Bancorp (the "Company") is the sponsor of this Executive Cash
Incentive Plan (the "Plan"). The Company has designed the Plan to provide
incentives to the Company's executive officers to achieve the Company's annual
business plan during a particular Performance Period (defined below). The Plan
is designed to be self-funding.

        The Plan is intended to provide significant award opportunities to the
Company's executive team for exceptional corporate and individual performance.
In particular, the Plan is intended to:

1.Link incentive payments to performance against defined goals (Company-wide and
individual) and overall adherence to the Company's enterprise risk management
program.

2.Reward achievement of performance targets, results and contributions.

3.Serve as a retention tool.

4.Ensure goals and potential incentive payments are transparent and measurable.

5.Achieve a proper balance of market competitive base salaries and bonuses as to
not incentivize undue risk-taking.

6.Align employee performance with stockholder expectations.

APPROVAL AND ADMINISTRATION

        The Plan has been approved by the Compensation, Nominating and
Governance Committee of the Board of Directors (the "CNG Committee"). The CNG
Committee shall administer the Plan and shall monitor the performance, and
regularly review the design and function, of the Plan.

        With respect to each Performance Period (defined below), the Company's
CEO will recommend to the CNG Committee, for its consideration and approval as
early in the Performance Period as possible: Quantitative Performance Measures;
Quantitative Performance Measure Weights; Performance Targets; Achievement
Levels and corresponding Award Opportunities; and Qualitative Performance
Measures (each as defined herein). Notwithstanding any recommendations from the
CEO, the CNG Committee shall solely be responsible for determining and approving
each of the Quantitative Performance Measures; Quantitative Performance Measure
Weights; Performance Targets; Achievement Levels and corresponding Award
Opportunities; and Qualitative Performance Measures. At the end of the
Performance Period, the Company's CEO will review achievements against
Quantitative Performance Measures, present results and recommend awards
("Awards") to the CNG Committee for its review and approval; provided, however,
that the CNG Committee will review achievements against Quantitative Performance
Measures with respect to the CEO. In addition, the Company's CEO

Guaranty Bancorp   Executive Cash Incentive Plan
Approved February 7, 2012

1

--------------------------------------------------------------------------------



will provide the CNG Committee with an evaluation of any Qualitative Performance
Measures and recommend any appropriate adjustments to Awards; provided, however,
that the CNG Committee will evaluate any Qualitative Performance Measures with
respect to the CEO. In evaluating Awards, the CNG Committee shall do so outside
the presence of management, except that the CNG Committee may request the
presence of the CEO when considering Awards to members of executive management
other than the CEO. Notwithstanding any recommendations from the CEO, the CNG
Committee will be solely responsible for determining and granting any Awards
pursuant to the Plan.

        Subject to any authority granted to the full Board of Directors or a
committee of the independent directors thereof, the CNG Committee has the sole
and absolute power and authority to make all factual determinations, construe
and interpret terms and make eligibility and Award determinations in accordance
with its interpretation and application of the Plan.

ELIGIBILITY/PARTICIPANTS

        Only executive officers of the Company subject to Section 16 of the
Securities Exchange Act of 1934 are eligible for participation in the Plan. An
individual who has been recommended for participation in the Plan by the CEO and
approved by the CNG Committee is a participant (the "Participants").

PERFORMANCE PERIOD

        The performance period for the Plan is the Company's fiscal year,
January 1- December 31 ("Performance Period").

PERFORMANCE MEASURES

        The Company's CEO will select one or more quantitative performance
measures for the Performance Period for approval by the CNG Committee
("Quantitative Performance Measures"). All Quantitative Performance Measures
will be key indicators of financial performance, including but not limited to:
(i) net income; (ii) return on average assets ("ROA"); (iii) loan growth;
(iv) asset quality ratios; (v) cash ROA; (vi) return on average equity ("ROE");
(vii) cash ROE; (viii) earnings per share ("EPS"); (ix) cash EPS; (x) stock
price; (xi) efficiency ratio; and (xii) book value per share. Quantitative
Performance Measures may be established on a consolidated basis and/or for
specified subsidiaries or business units of the Company (determined either in
absolute terms or relative to the performance of one or more similarly situated
companies or a published index covering the performance of a number of
companies).

        Each Quantitative Performance Measure will operate independently
(i.e., it is possible for one Quantitative Performance Measure to generate an
Award and not the other). Likewise, it is possible for one Quantitative
Performance Measure to be achieved at a higher level than the other.
Quantitative Performance Measures will be individually weighted (i.e., one
Quantitative Performance Measure may be counted more heavily in calculating
Awards than the other). Weights for each Quantitative Performance Measure will
be recommended by the CEO for approval by the CNG Committee ("Quantitative
Performance Measure Weights"); however, the CNG Committee will retain absolute
authority over the selection of, and weights accorded to, any Quantitative
Performance Measures. A targeted level of achievement with respect to each
Quantitative Performance Measure (the "Performance Target") will be established
for the Performance Period, along with the percentages of achievement of the
Performance Target (the "Achievement Levels") that may lead to corresponding
Awards under the Plan (the "Award Opportunities").

        In addition to Quantitative Performance Measures, the Company's CEO may
select one or more qualitative performance measures for the Performance Period
for approval by the CNG Committee ("Qualitative Performance Measures").
Qualitative Performance Measures may include or relate to, but

2

--------------------------------------------------------------------------------



are not limited to: (i) execution of strategic goals; (ii) quality of regulatory
relationships; (iii) individual contributions to the Company's performance;
(iv) credit-related goals; (v) expense management; (vi) overall adherence to the
Company's enterprise risk management program, which covers but is not limited to
the management of credit and underwriting risk, compliance and legal risk,
operational and transaction risk, interest rate risk and reputation risk; or
(vii) such other key qualitative measures tied to current or future Company
performance.

        The CNG Committee will have the authority to subjectively evaluate the
achievement of Qualitative Performance Measures and increase or decrease Awards
based on its evaluation. The Qualitative Performance Measures will operate
together, will not be individually weighted and will operate to increase or
decrease Awards as determined based on the achievement of Quantitative
Performance Measures. The achievement or non-achievement of Qualitative
Performance Measures may be determined on a Participant-by-Participant basis.
Accordingly, it is possible for one Participant to have achieved Qualitative
Performance Measures while another Participant did not. Likewise, it is possible
for Qualitative Performance Measures to affect the Awards of different
Participants differently. It is possible, therefore, that the Award for one
Participant may be increased more significantly than the Award for another
Participant based on the achievement of Qualitative Performance Measures. The
CNG Committee will retain absolute authority over the selection of, and
determination of effect of, any Qualitative Performance Measures.

ACHIEVEMENT LEVELS AND AWARD OPPORTUNITIES

        Achievement Levels and Award Opportunities for a Performance Period
approved by the CNG Committee will generally be set forth in the format below.
The table shows achievement of various levels of the established Quantitative
Performance Measure(s), as a percentage of the Performance Target(s), during a
Performance Period and illustrates the corresponding Award Opportunity at each
specified Achievement Level. Award Opportunities will generally be expressed as
a percentage of base salary. Mathematical interpolation will be used to
calculate Awards for achievement between the levels established.

Performance Period: January 1, xxxx—December 31, xxxx

Quantitative Performance Measure(s):                        Performance
Target(s) :                        


Award Opportunities


 
  Achievement Level (% of Performance Target(s))  
Participant
  (Threshold)
[      ]%   (Target)
100%   (Maximum)
[      ]%  

CEO

                                        

Other Executive Officers

                                        

        Awards earned on the basis of the Quantitative Performance Measure(s)
may be increased or decreased based on the achievement of Qualitative
Performance Measure(s) for a Performance Period. For the avoidance of doubt,
achievement of the Qualitative Performance Measure(s) may result in Awards even
if the Quantitative Performance Measure(s) are not achieved at the threshold
level and may result in Awards above the maximum Award Opportunity. Likewise,
non-achievement of Qualitative Performance Measures may result in no Awards even
if Quantitative Performance Measures are achieved at the threshold level and may
result in Awards below the minimum level of Award Opportunity.

        The Quantitative Performance Measures, Performance Targets, Achievement
Levels, Award Opportunities and Qualitative Performance Measures, as approved by
the CNG Committee, will be set forth in Schedule I and updated for each
Performance Period during which this Plan is in effect.

3

--------------------------------------------------------------------------------





AWARDS

        Awards under the Plan will be based upon achievement of Quantitative
Performance Measures and Qualitative Performance Measures as described above.
When determining the achievement of a Quantitative Performance Measure, the CNG
Committee may exclude any or all "extraordinary items" as determined under U.S.
generally accepted accounting principles including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes. The CNG Committee will retain absolute authority over the
selection of, and determination of the effect of, any Qualitative Performance
Measures.

        For purposes of the Plan, "base salary" means annual base salary in
effect at the end of the Performance Period. Awards under the Plan will be
considered eligible compensation as permitted or defined by each specific
employee benefit plan for purposes of employee benefit calculations.

        Awards for individuals who are Participants for less than a full
Performance Period will be prorated using Participant's length of employment
with the Company. Awards for Participants who leave the Company during a
Performance Period due to retirement, total and permanent disability or death
will be prorated using the same method.

        To be eligible to receive an Award under the Plan, a Participant must
have a performance rating of "3" or better during the Performance Period.

        Results achieved under the Plan must not be achieved through
inappropriate means.

ADJUSTMENTS

        Participants, Quantitative Performance Measures, Quantitative
Performance Measure Weights, Performance Targets, Achievement Levels, Award
Opportunities and Qualitative Performance Measures may be adjusted during the
Performance Period only upon approval by the CNG Committee, as it deems
appropriate. It is anticipated that such adjustments will be made infrequently
and only in the most extraordinary circumstances.

PAYMENT OF AWARDS

        Awards will be paid as soon as administratively feasible after review of
performance against targets and approval by the CNG Committee. Any Award with
respect to a Performance Period will be paid within 21/2 months of the end of
the calendar year in which the Performance Period ends. Awards will be paid
through the payroll system, minus any legally required and authorized
deductions.

        To be eligible for an Award payment, a Participant must have been an
employee of the Company for at least three months and be actively employed on
the date that Awards are paid or have left the Company during the Performance
Period due to retirement, total and permanent disability or death. Any Awards
for Participants who have left the Company during the Performance Period due to
retirement, total and permanent disability or death will be prorated using the
Participant's actual base salary paid during the time of participation in the
Performance Period. There will be no Award paid to Participants who leave the
Company for any other reason.

        Participants otherwise eligible to receive an Award and who were
assigned to a different role within the organization during the Performance
Period will have their Award calculated based upon the part of the organization
they are in at the end of the Performance Period and the performance achieved by
that group for the Performance Period.

4

--------------------------------------------------------------------------------



SELF-FUNDING PLAN

        The Plan is designed to be self-funding for each Performance Period.
Award payments under the Plan shall be funded by an incentive pool created as
part of the Company's annual budget process. If the Company achieves each of the
Performance Targets at the "target" Achievement Level, then the pool would be
funded at 100% of the aggregate "target" Achievement Level for all Participants.
If only the "threshold" Achievement Level is achieved for each of the
Performance Targets, the pool would be funded at the threshold percentage
identified in Schedule I with respect to the aggregate "target" Achievement
Level for all Participants. If the "maximum" Achievement Level is achieved for
each of the Performance Targets, the pool would be funded at the maximum
percentage identified in Schedule I with respect to the aggregate "target"
Achievement Level for all Participants. A pro-rata adjustment to the amount of
funding for the pool will be made where the achievement of a specific
Performance Target falls in between the "threshold" and "target" Achievement
Levels or in between the "target" and "maximum" Achievement Levels. To the
extent a particular Performance Target does not achieve the "threshold"
Achievement Level, there would generally be no funding for that particular
objective unless the CNG Committee determines in its discretion that some level
of funding is appropriate. If there is no "maximum" Achievement Level
identified, the CNG Committee may also approve a total pool funding of up to
150% of aggregate "target" Achievement Level for all Participants if it
determines that the Company has materially exceeded the Performance Targets for
the Performance Period, provided that such pool is determined to be self-funded
by the Company's achievements for such Performance Period. Once the amount of
pool funding has been determined for a Performance Period, specific Award
payments from the pool to each of the Participants will depend on an evaluation
of achievement of the identified Qualitative Performance Measures for such
Performance Period.

NO RIGHT OF ASSIGNMENT

        No right or interest of any Participant in the Plan is assignable or
transferable. In the event of a Participant's death, payment of any earned but
unpaid Awards will be made to the Participant's legal successor, if not
prohibited by law.

NO RIGHT OF EMPLOYMENT

        The Plan does not give any employee any right to continue in the
employment of the Company and does not constitute any contract or agreement of
employment or interfere in any way with the right the Company has to terminate
such person's employment. The Company is an "at will" employer and, as such, can
terminate an employment relationship between itself and any of its employees at
will, with or without cause and with or without notice.

AMENDMENT OR TERMINATION OF THE PLAN

        The Company reserves the right to change, amend, modify, suspend,
continue or terminate all or any part of the Plan either in an individual case
or in general, at any time without notice.

5

--------------------------------------------------------------------------------




Schedule I


6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12



EXECUTIVE CASH INCENTIVE PLAN
Award Opportunities
Schedule I
